PER CURIAM.
This is a workers’ compensation case. The issue we find dispositive is the lack of a final decision or order of the Industrial Commission. Therefore, we dismiss the appeal.
Stanley “Tex” Law was injured while working for Omark Industries in 1985. In 1989, Law received surgery for a condition he alleged was the result of the 1985 injury. Omark and its surety denied payment for the surgery. Law applied for a hearing before the Commission, seeking compensation for medical treatment and attorney fees, but not for impairment and disability benefits.
Following a hearing, the Commission found that the question of impairment and disability benefits was not properly brought before the Commission at that time because the issue was not presented in the application for hearing or argued during the hearing, and because Law’s condition had not stabilized. The Commission awarded Law reasonable medical benefits relating to the 1985 accident, including benefits for the operation performed in 1989. The Commission did not award attorney fees. Omark and its surety appealed.
As we have ruled in Jensen v. Pillsbury Co., — Idaho -, 823 P.2d 161 (1992) released this same day, there is no final order by the Commission as is required by I.A.R. 11(d). Therefore, we dismiss the appeal, without prejudice and without costs, and remand the case to the Commission.